Citation Nr: 0901554	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  08-00 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1945 to 
July 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2007, a 
statement of the case was issued in December 2007, and a 
substantive appeal was received in December 2007.

The veteran testified at a Board hearing in September 2008.  
The hearing transcript shows that the record was held open 
for 60 days to allow the veteran to submit additional 
evidence.  38 C.F.R. § 20.709 (2008).  The veteran submitted 
new evidence within the specified timeframe, and expressly 
waived regional office review of the new evidence in 
accordance with 38 C.F.R. § 20.1304 (2008).  The new evidence 
will therefore be considered in this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).




FINDINGS OF FACT

1.  A May 1993 RO decision denied entitlement to service 
connection for tinnitus; the veteran was notified of his 
appellate rights, but did not perfect an appeal.

2.  In September 2006, the appellant requested that his claim 
of entitlement to service connection for tinnitus be 
reopened.

3.  Certain evidence received since the May 1993 rating 
decision is not cumulative of the evidence of record 
considered at the time of the May 1993 denial, relates to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for tinnitus, and raises a 
reasonable possibility of substantiating the claim.

4.  Bilateral hearing loss disability is not shown to have 
manifested during the veteran's active duty or for many years 
thereafter, nor is any bilateral hearing loss disability 
shown to be otherwise related to such service or to the 
veteran's service-connected cerebral concussion residuals.

5.  Tinnitus is not shown to have manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any tinnitus shown to be otherwise related to such 
service or to the veteran's service-connected cerebral 
concussion residuals.


CONCLUSIONS OF LAW

1.  The May 1993 RO rating decision which denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  Evidence received since the May 1993 RO rating decision 
is new and material in connection with the petition to reopen 
the claim of entitlement to service connection for tinnitus, 
and the veteran's claim of entitlement to service connection 
for tinnitus has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in such service, nor is it 
proximately due to or the result of the veteran's service 
connected cerebral concussion residuals.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

4.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in such service, nor is it proximately due to 
or the result of the veteran's service connected cerebral 
concussion residuals.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  Most recently, in a letter sent 
in December 2006, the claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought; this letter included notice specific to 
service connection on a secondary basis.  Moreover, this 
letter advised the veteran of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that this letter was 
sent to the appellant prior to the February 2007 RO rating 
decision on appeal.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In this case, the timely December 2006 VCAA letter provided 
the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter directly 
explained how VA determines disability ratings and effective 
dates.

The Board further acknowledges that the Court has also issued 
a decision in Kent v. Nicholson, 20 Vet.App. 1 (2006) which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  In this case, however, the 
Board finds that the veteran has submitted new and material 
evidence to reopen his claim of service connection for 
tinnitus.  As the Board grants the veteran's petition to 
reopen that claim, and adjudicates the underlying claim on 
the merits, any inadequacy in the notice provided to the 
veteran regarding the submission of new and material evidence 
to reopen the claim cannot be prejudicial to the veteran in 
this case.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The veteran has been afforded VA examinations to evaluate his 
disabilities on appeal; September 2006 and January 2007 VA 
examination reports are of record.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

I.  New and Material Evidence

The claim of entitlement to service connection for tinnitus 
was previously denied by an RO rating decision dated May 
1993.  In this RO rating decision, the RO informed the 
veteran (in pertinent part) that there was no evidence of 
complaints of tinnitus in the service medical records, and 
that there was no evidence of tinnitus for more than 36 years 
following service.  The May 1993 RO denial found that the 
evidence at that time did not support finding a relationship 
between the veteran's tinnitus and his military service.

The Board notes that the claims file does not contain clear 
documentation of the veteran being notified of his appellate 
rights with respect to the May 1993 denial of his claim.  The 
fact that at all times pertinent to this appeal there were 
regulatory provisions requiring that a claimant be furnished 
with a statement of appellate rights, as currently presented 
in § 3.103(b)(1), strongly suggests that the RO would have 
been following a regular practice in doing so.  There is a 
'presumption of regularity' under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 
Vet.App. 307 (1992).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet.App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented to rebut the presumption of 
regularity.  The Board also observes that the veteran was 
represented by a service organization in connection with this 
earlier claim, and the representative initialed off on the 
rating decision.  Under the overall circumstances, the Board 
finds that the veteran was also informed of the May 1993 
rating decision and of his appellate rights with respect to 
this denial of his claim.

The veteran did not file a notice of disagreement with the 
decision.  The May 1993 rating decision is therefore final.  
38 U.S.C.A. § 7105(c).  However, claims which are the subject 
of prior final determinations may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed.Cir. 1998).

In connection with the present claim to reopen, the RO denied 
the petition to reopen the claim in a February 2007 rating 
decision.  Subsequently, after a notice of disagreement was 
received, the RO issued a December 2007 statement of the case 
which adjudicated the claim on the merits.  The December 2007 
statement of the case cites the applicable criteria for 
service connection and denies the claim, in part, on the 
basis of the absence of evidence of disability for several 
decades following service and on the basis of a recent VA 
examination report which addresses all pertinent evidence in 
the claims folder; the December 2007 readjudication denies 
the claim on the merits and not on the basis of no new and 
material evidence to reopen adjudication.  Thus, the claim 
has now been reopened and readjudicated on the merits at the 
RO level.  In any event, the Board is not bound by the RO 
determination and must nevertheless consider whether new and 
material evidence has been received to reopen the claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 2001).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The May 1993 RO rating decision is the last 
final disallowance of the claim involving entitlement to 
service connection for tinnitus.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2006, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

As discussed in the reasons and bases presented in the May 
1993 prior final denial of the veteran's claim of entitlement 
to service connection for tinnitus, at that time there was no 
evidence of complaints of tinnitus prior to 1985, including 
in the service medical records or the veteran's prior claims 
of entitlement to VA disability benefits.  The May 1993 
denial acknowledged that the veteran suffered a significant 
in-service head injury documented in the service medical 
records.  A key basis for the May 1993 denial, however, was 
that tinnitus complaints were not shown in the medical 
records associated with the treatment for the head injury, 
nor were tinnitus complaints shown for several decades 
following service.

The most significant items of evidence submitted to the 
record following the May 1993 final denial are private and VA 
medical records presenting medical opinions regarding the 
etiology of the veteran's tinnitus.  The Board particularly 
notes a private medical record dated September 2008 which 
states the examiner's opinion that "I believe it is more 
likely than not that this patient has chronic tinnitus 
related to trauma from his bilateral basilar skull fracture 
over 50 years ago."  A September 2008 VA medical record 
contains another doctor's opinion stating "chronic tinnitus 
and partial hearing loss - most likely seconda[r]y to 
Traumatic Brain Injury in 1947."

At the time of the veteran's prior final denial, there was no 
medical evidence supporting an etiological link between 
current tinnitus and the veteran's military service.  The 
Board notes that the veteran's service medical records 
clearly reveal that the veteran suffered a significant head 
injury during service in February 1947.  The newly submitted 
evidence in this case now presents medical opinions 
attributing the veteran's current tinnitus to the in-service 
head injury; the Board finds that this new evidence is 
material to the claim.

Thus, the newly submitted evidence in this case features 
medical evidence supporting finding an etiological link 
between current tinnitus and military service.  The record 
previously contained no competent medical evidence linking 
current tinnitus to military service.  The Board views the 
submitted medical evidence as new and material to the 
veteran's claim as it relates to an unestablished fact in a 
manner reasonably supportive of the veteran's claim.  The 
claim has therefore been reopened.



II.  Service Connection

This appeal involves claims of entitlement to service 
connection for tinnitus and hearing loss.  In written 
statements and sworn testimony, the veteran has contended 
that he has suffered hearing loss and tinnitus since the time 
of an inservice head injury with concussion.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).  The Board preliminarily notes that the evidence 
demonstrates that the veteran currently suffers from hearing 
loss disability for VA purposes; a September 2006 VA 
examination report contains authorized audiometric testing 
results and a diagnosis demonstrating bilateral hearing loss 
meeting the criteria to be considered a disability for VA 
purposes.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran claims his bilateral hearing loss and tinnitus 
are due to experiences during his military service, primarily 
a substantial traumatic head injury as well as acoustic 
trauma.  A complete review of the service medical records 
reveals no suggestion of diagnosis or complaints of hearing 
loss or tinnitus.  The Board notes that the service medical 
records do document, in some detail, that the veteran 
suffered a significant traumatic head injury in February 
1947.  A hospitalization report shows that the veteran 
suffered "Concussion,, cerebral, severe, accidentally 
incurred when patient was thrown from the motorcycle he was 
riding, when he struck a cow ...."  The report notes fractures 
of the right clavicle, left thumb, and various wounds.  An 
associated examination report shows various aspects of injury 
from the accident, including "dry, crusted blood in the 
right ear."  However, no medical record suggests any 
complaints of hearing loss or tinnitus following this 
accident, or otherwise during service, despite thorough 
examination and documentation of the veteran's post-accident 
injuries and symptoms.

Significantly, the Board notes that the veteran's July 1948 
service separation examination report shows that the 
veteran's hearing acuity was evaluated, and examiners 
assessed the hearing as "15/15" in both ears.  The report 
notes no abnormalities of the ears other than "Monomeric 
membrane (mobile) right ear."  No deficit of hearing acuity 
nor any tinnitus symptoms were otherwise noted in this 
examination report or elsewhere in the service medical 
records.  The report also directly addresses the veteran's 
history of in-service head injury and concussion, and 
indicates "No sequelae."  There is no suggestion of any 
complaints or diagnosis of hearing loss or tinnitus.  Thus, 
the separation examination report strongly suggests that 
neither the veteran nor trained medical professionals 
believed that he suffered from hearing loss or tinnitus as of 
the conclusion of his period of active duty service.  The 
service medical records as a whole present contemporaneous 
competent medical evidence, and the Board finds them to be 
highly probative in showing no manifestations of hearing loss 
or tinnitus during service.

Following service, the veteran filed a claim for VA 
disability benefits in May 1949, and was medically examined 
in August 1949.  The August 1949 examination report expressly 
contemplates the veteran's in-service head injury and 
describes the veteran's own report of his associated 
symptoms.  The veteran discussed that he "suffered a severe 
occipital headache which gradually disappeared over a period 
of 5 months."  The report contains the examiner's medical 
impression that "All of his neurological symptoms have 
disappeared and at the present time there are no demonstrable 
residuals."  The Board finds that this medical report 
further suggests that the veteran did not develop chronic 
hearing loss or tinnitus during service, and the report 
suggests that the veteran did not develop such pathologies 
within a year following discharge from service.  Neither the 
August 1949 examination report, nor any of the veteran's 
contentions in advancing his 1949 claim for disability 
benefits, suggest the manifestation of hearing loss or 
tinnitus.  The Board finds it reasonable to expect that the 
veteran would have included a description of such symptoms in 
raising his disability claims and in discussing his 
disabilities with medical examiners.  Additionally, the 
veteran's mother submitted a statement in June 1949 to 
describe her familiarity with the veteran's disability 
manifestations; this full page statement contains no 
suggestion of hearing loss or tinnitus.  This contemporaneous 
post-service evidence probatively weighs against the claims.

The first contemporaneous evidence of any hearing loss or 
tinnitus is in a VA examination report dated January 1985, 
more than 36 years following separation from service.  This 
lengthy period without any documentation of a pertinent 
complaint, diagnosis, or treatment of tinnitus weighs against 
a finding of chronicity, and thus weighs against the claim of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).

The January 1985 VA examination report shows that the veteran 
"says he has had ringing in his ears ever since his skull 
fracture."  The appellant is competent to testify as to his 
recollections of experiencing symptoms and to testify that 
there has been a continuity of symptomatology following the 
in-service accident.  However, the appellant's recollections 
of events from more than 36 years prior is less probative 
than contemporaneous records from the pertinent period of 
time in question.  It is significant, as discussed above, 
that the appellant's service medical records show no 
complaints of tinnitus or hearing loss symptoms during 
service, and no pertinent diagnoses or symptoms were 
clinically noted during his separation examination in July 
1948 or post-service VA examination in August 1949.  There is 
no contemporaneous evidence of the appellant reporting 
pertinent symptoms for many years after service.  The 
contemporaneous documentation of medical reports and the 
veteran's own discussion of his disabilities during the 
pertinent period of time carries more probative weight than 
the appellant's later hindsight statements, beginning in 
1985, of his recollection of chronic symptoms beginning 
during service.

An April 1993 VA examination report shows that the veteran 
reported at that time that he "has been aware of difficulty 
hearing for at least ten years.... He reported that tinnitus is 
his major problem at the present time."  The veteran again 
indicated that the tinnitus "began in 1947 following a basal 
skull fracture."  The April 1993 VA examination report 
contains the earliest diagnosis of hearing loss in the 
records, and continues to document the veteran's complaints 
of tinnitus.  The veteran described a history of noise 
exposure that included "aircraft engine noise as a mechanic 
on the flight line [and] .... a variety of weapons during 
training exercises."  Notably, however, the veteran also 
reported that "[w]hile in civilian life he was exposed to 
jet engines and also to machine shop noise."

A September 2006 VA examination report further documents the 
veteran's hearing loss and tinnitus.  Most pertinently, 
however, the September 2006 VA examination report contains a 
competent expert opinion from a VA audiologist, informed by 
review of the claims file and interview of the veteran, 
regarding the etiology of the veteran's tinnitus.  
Specifically, the September 2006 VA examination report states 
the examiner's conclusion that: "Tinnitus is less likely 
than not due to the concussion incurred in military service 
as complaints of tinnitus did not surface in the C-File until 
the 1980's.  Further, there is sufficient post-service noise 
exposure that usually is concomitant with tinnitus."  

Significantly, the September 2006 VA examination report 
expands the discussion of the rationale for the conclusion, 
explaining that "Residuals of concussion are not 
audiologically measurable if there is no conductive 
pathology, hence, tinnitus cannot be attributed so.  The 
noise exposure post-service is more pertinent to the cause."  
Thus, the September 2006 VA examination report's conclusion 
presents competent expert analysis with a persuasive 
rationale reflecting review of the claims file and 
application of medical principles; the Board finds this 
medical opinion to be highly probative, and it weighs against 
the veteran's claim of entitlement to service connection for 
tinnitus.

A January 2007 VA examination report, authored by a different 
VA audiologist, addresses the etiology of the veteran's 
hearing loss disability.  The author of the January 2007 VA 
examination report reviewed the claims file, including 
service medical records, to conclude that "Hearing loss is 
less likely due to concussion in the service."  The examiner 
explained her analysis with the rationale that "SMRs are 
silent for complaints of hearing loss...."  The examiner 
acknowledged the service medical records showing "crusted 
blood in his right ear," "spinal fluid from the ear, but 
asymptomatic," and "monomeric membrane (mobile), right 
ear."

The examiner considered this information, and addressed these 
facts in her analysis.  She explains that the ear fluid 
discharge was noted to be asymptomatic and ultimately noted 
to have, as recorded by the examiner: "no further discharge 
and NO COMPLAINTS."  The examiner also discusses that 
"[t]he monomeric TM on Separation is likely related to this 
incident of spinal fluid leakage.  However, never any C/O 
[complaints of] decreased hearing or tinnitus."  Further, 
the examiner discusses that the service entrance and 
separation examinations both show no decrease or deficit of 
hearing, and "[c]lose examination of the files show multiple 
complaints post MVA re Clavicle, wounds, thumb, concussion.  
No where could there be found any C/O Hearing Loss or 
Tinnitus.  No mention 8/6/49 on a Neurological Exam of any 
ear or hearing problem or on a Hospital Discharge Summary 
4/13/53."  The examiner continues on to cite "[o]riginal 
C&P Claim 5/23/49 no mention of hearing Loss or Tinnitus.  
6/25/49- letter from Mother reviews son's various complaints, 
no where is hearing loss or tinnitus mentioned."  The 
January 2007 VA examiner goes on to cite the veteran's own 
statements in the April 1993 VA examination report, as well 
as during the January 2007 examination, indicating that he 
noticed hearing loss "in the 1980's, well after his 1948 
discharge."  The examiner notes that "[i]t is also about 
this time that the notations of tinnitus appeared."

Thus, the expert examiner provides a thorough and persuasive 
rationale, making detailed reference to the evidence in the 
claims file, for the conclusion that it "is less likely that 
the hearing loss is related to the concussion or even 
military noise exposure, as there is no evidence of complaint 
of hearing loss until the 80's.  His documented post service 
occupational noise exposure is significant and likely 
contributed to current loss of hearing and associated 
tinnitus."  The Board finds that this January 2007 opinion 
is highly probative as it presents a competent expert opinion 
with a thorough persuasive rationale and deep discussion of 
the evidence in the claims file.  Therefore, the January 2007 
opinion weighs significantly against the veteran's claims of 
entitlement to service connection, most directly with regard 
to the issue of hearing loss.

The veteran has submitted two medical opinions to support his 
claims on appeal in this case.  A September 2008 VA 
consultation report contains a medical opinion that the 
veteran currently suffers from "chronic tinnitus and partial 
hearing loss - most likely secondary to Traumatic Brain 
Injury / concussion."  A September 2008 private medical 
report contains a medical opinion stating that "I believe it 
is more likely than not that this patient has chronic 
tinnitus related to trauma from his bilateral basilar skill 
fracture over 50 years ago."  The Board finds that these 
medical opinions each support the claims they address, and 
both medical opinions are probative evidence reflecting the 
opinions of competent medical professionals.  The Board has 
given careful consideration to these medical opinions, but 
must find that they do not present such probative value as to 
match the substantial probative value of the negative 
etiology opinions of record.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997), and cases cited therein.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same; in so doing, the Board may accept 
one medical opinion and reject others.  Evans v. West, 12 
Vet.App. 22, 30 (1998).  Because a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference, the Court has provided 
guidance for weighing medical evidence.  Factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet.App. 444, 448-9 (2000).  A post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  See 
Grover v. West, 12 Vet.App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet.App. 345, 348 (1998).  Also, a 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet.App. 177, 180 
(1995).

Neither of the supportive medical opinions from September 
2008 reflect any review or discussion of the contents of the 
claims-file, neither addresses any of the contrary evidence 
of record, nor does either opinion discuss any rationale 
supporting their conclusory one-sentence etiology statements.  
This is all in contrast to the negative etiology opinions of 
record, which present persuasive and detailed rationales 
including fluent discussion of the pertinent evidence and 
medical history.  The September 2008 medical opinions cannot 
be accorded enough probative weight to create balance between 
the positive and negative evidence.

The Board acknowledges the veteran's own testimony, including 
at his September 2008 Board hearing, that his current hearing 
loss and tinnitus were caused by the events of his military 
service.  However, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical etiology do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed.Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
The Board has acknowledged and considered the veteran's 
testimony regarding his recollections of events and 
experiencing symptoms, and the Board has weighed its 
probative value against the contemporaneous evidence of 
record.

In this case, the preponderance of the competent medical 
evidence of record, after weighing the positive and the 
negative evidence, probatively shows that the veteran's 
hearing loss and tinnitus were not incurred during service or 
etiologically related to service.  The Board notes that it 
has considered the veteran's competent testimony recalling 
the occurrence of in-service injury and reporting chronic 
symptomatology since that time, but finds that the 
contemporaneous medical records from that time are more 
probative and show no chronic disability associated with any 
in-service injury or otherwise manifesting within many years 
of service.  The preponderance of the competent medical 
evidence in this case simply does not show any chronic 
hearing loss or tinnitus causally related to his military 
service.

The Board also acknowledges the medical information about 
tinnitus, hearing loss, and concussions submitted by the 
veteran from such sources as general medical literature and 
newspaper articles.  This evidence contains a general 
discussion of potentially related medical issues in a general 
context, but does not address the veteran's own clinical 
medical history or this specific case on appeal.  They 
provide no explanation or application identifying 
significance to the veteran's specific medical history and 
the etiology of his hearing loss and tinnitus.  Although the 
veteran may demonstrate that it is generally possible for 
hearing loss and tinnitus to be etiologically linked to a 
concussion, service connection may not be based on a resort 
to speculation or mere possibility.  See 38 C.F.R. § 3.102.

With regard to the extent to which the appellant invites the 
Board to draw its own medical conclusions in this case with 
reference to the general medical information, the Board may 
not engage in its own medical analysis and, thus, may not 
independently reach medical conclusions suggested by the 
appellant's lay analysis and his submission of general 
medical literature.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  Thus, such evidence does not significantly support 
the claims on appeal with any probative weight.

Therefore, based on review of all of the evidence of record, 
the Board finds that service connection for hearing loss and 
for tinnitus is not warranted.  The veteran's contentions are 
inconsistent with the record, which shows no contemporaneous 
evidence of hearing loss or tinnitus while in service or for 
multiple decades following service; the preponderance of the 
competent evidence probatively indicates that the veteran's 
hearing loss and tinnitus are not etiologically related to 
service to include the in-service head-injury and concussion.  
Thus, a preponderance of the evidence is against the 
veteran's claims for entitlement to service connection for 
hearing loss and for tinnitus.  As the preponderance of the 
evidence weighs against the claims, they must be denied and 
the benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus, and 
the claim is reopened.

Service connection for hearing loss is not warranted.  
Service connection for tinnitus is not warranted.  To these 
extents, the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


